DETAILED ACTION
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: the method of transvascular ablation of a thoracic splanchnic nerve to treat at least heart failure or symptoms of heart failure is known in the art, specifically by advancing an ablation element into an intercostal vein, as discussed by Rezai (US 2009/0155336 A1). It is further known by an analogous method that this method may comprise decreasing, or fully occluding, the size of the lumen of said vein, as discussed by Azamian (US 2016/0128767 A1). These references however fail to teach or imply this decreasing comprising at least one of mechanically irritating and applying a vacuum to at least a portion of this intercostal vein lumen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/L.R.L./Examiner, Art Unit 3794